DUNN V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-07-018-CR

        2-07-019-CR

        2-07-020-CR





RICK DUNN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Rick Dunn attempts to appeal his three convictions for construction of a water tank in excess of 5,000 gallons without obtaining a permit.  In each case, the trial court assessed as punishment a $99 fine, plus court costs.

On August 13, 2007, the State filed a motion to dismiss these appeals for want of jurisdiction because the fines imposed by the county court do not exceed $100 and appellant’s brief does not raise as its sole issue the constitutionality of the statute or ordinance upon which his convictions are based.  
See
 
Tex. Code Crim. Proc. Ann.
 art. 4.03 (Vernon 2005); 
Preston v. State
, 145 S.W.3d 683, 684 (Tex. App.—Corpus Christi 2004, no pet.).
(footnote: 2)  Appellant has not responded to the motion to dismiss.  Accordingly, we grant the State’s motion and dismiss the appeals for want of jurisdiction.  
See
 
Tex. Code Crim. Proc. Ann
. art 4.03; 
Tex. R. App. P.
 43.2(f); 
Preston
, 145 S.W.3d at 684.



PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: September 20, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:But see Alexander v. State
, Nos. 03-07-00060-CR, 03-07-00061-CR, 03-07-00062-CR, 03-07-00063-CR, 03-07-00064-CR, 2007 WL2066296, at *2 (Tex. App.—Austin July 18, 2007, no pets.) (holding that appellant is also banned from challenging constitutionality of statute or ordinance).